                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                NO. 4:18-CR-00058-H-1

    UNITED STATES OF AMERICA
)
                   v.

    CARL JASON JEROME

                          PRELIMINARY ORDER OF FORFEITURE

          WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by

    the defendant on December 3, 2018, and the defendant's guilty plea to offenses in

    violation of 21 U.S.C. §§ 841(a)(l) and 846, the following property is hereby

    forfeitable pursuant to 21 U.S.C. § 853, to wit:

                (a) $3,007.00 in United States currency; and

                (b) One 2013 Black Chevrolet Malibu, VIN# 1G11C5SA9DF356943;


          AND WHEREAS, by virtue of said guilty plea and the defendant's agreement

    therein, the United States is now entitled to possession of said property pursuant to

    Fed. R. Crim. P. 32.2(b)(3);

                   It is hereby ORDERED, ADJUDGED and DECREED:

           1.      That based upon the plea of guilty by the   ~efendant,   the United States

    is hereby authorized to seize the above-stated property, and it is hereby forfeited to

    the United States for disposition in accordance with the law, subject to the provisions

    of 21 U.S.C.   ~   853(n), as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with

    Fed. R. Crim. P. 32.2(b)(4)(A), this Order is now final as to the defendant upon entry.

                                                  1
       2.        That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B).

       3.        That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4).       Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

       The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

       4.        That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture pursuant to 21U.S.C.§853, as required by Fed. R. Crim.

P. 32.2(c)(2).

                 SO ORDERED. This f_ day of October 2019.




                                                    Senior United States District Judge

                                              2
